The transaction which gave rise to this suit, as it is unfolded by the pleadings and the proof, is:
Victory Bridge had been constructed by the State Road Department across the Apalachicola River, but the approach where the bridge entered Jackson County had not been completed. The bridge was accessible only by using a temporary ramp which impeded traffic. Much time had been *Page 426 
consumed by the County Commissioners in attempting to induce the State Road Department to build a permanent approach. These efforts had been unavailing.
On December 12, 1922, the then County Commissioners entered into a contract with the appellant which in substance authorized him to take steps "legal or otherwise" to "induce or compel" the State Road Department to finish the bridge by building the approach in accordance with the original plans of the department. The entire expense of his efforts were to be borne by him. If he accomplished nothing there was to be no expense to the county. If he succeeded he was to receive a sum equal to ten per cent. of the expenditure, established by the vouchers of the department. He succeeded. The vouchers totaled $109,494.92, and he claimed $10,949.49 for his services which the Commissioners were willing to pay, but from the payment of which they were enjoined.
Nothing whatever appears from the record to indicate that the transaction was not one entered into with the utmost good faith by all parties and executed in the same fashion.
The legal impediment presented and insisted upon by appellees, S. A. Daffin, C. N. Horne and J. L. Carroll, is that the County Commissioners were without authority to aid in the construction of a State road without a vote of the people approving the expenditure.
This Court has been repeatedly committed to the proposition that a county can make expenditures only where authority is expressly given, or may be implied from an express power. Payne v. Washington County, 25 Fla. 789, 6 So. 881; National Bank of Jacksonville v. Duval County, 45 Fla. 496, 34 So. 894. Indeed, counsel for the parties seem to agree upon this principle. *Page 427 
The powers given County Commissioners by statute are defined in Section 2153, C. G. L. 1927, and those pertaining to roads appear in paragraphs one, five, ten and thirteen.
They were given by law enacted before the State Road Department was created as also were the ones in Section 2436 C. G. L. 1927.
By Section 1662 C. G. L. 1927, the counties were empowered to aid in the construction of State highways where approved by the vote of the people.
Under a special Act (No. 7493) passed in 1917 Jackson County was authorized to issue $30,000.00 in time warrants to pay that county's share of the cost of the bridge.
It seems quite clear that any authority for the expenditure in paying for appellant's services under the contract must be found in the statutes numbered 2153, and 2436, 1662 or the special Act. In this search I find nothing to support the claim. The fact that the project was one of the State eliminates the first and second; the absence of any endorsement by the people makes the third inapplicable; and the fourth was authority only for the issuance of $30,000.00 in time warrants which have already been used for the purposes for which they were issued.
The courts have frowned on such contracts as was executed by appellant and the County Commissioners. The Supreme Court of the United States, in the case of Providence Tool Company v. Norris, 17 L.Ed. 868, condemned them as being contrary to public policy "without reference to whether improper means are contemplated or used in their execution." The suit was for commissions from the sale of muskets to the War Department. The same court passed on a claim for services as lobbyist in Burke v. Child, 22 L.Ed. 623, and held that such would not be countenanced by the courts. True, these decisions are in cases *Page 428 
where individuals or corporations were involved, but certainly the Board of County Commissioners should not be placed on a lower plane.
The appellant doubtless effected the expenditure of over a hundred thousand dollars by the State Road Department in the construction of Victory Bridge, and he did so without the least suspicion of improper motive or illegal tactics. Beyond question, too, he performed a great service for Jackson County. Unfortunately he falls in that class of persons who must suffer because to aid him the law would open an avenue for corruption in the handling of public affairs.
Appellant undertook to influence a board which had the discretion of spending the people's money where it saw fit in the maintenance and construction of a highway system. As compensation for his services he was to receive a fee contingent on the amount he could induce the board to spend, the only possible limitation being the "original plans and specifications calling for a concrete approach." The facts, as they appear from record, seem more strongly to support the principle of law enunciated in the decisions above cited than do the facts reported in those cases. This was not a matter of paying the necessary expenses of the Board of County Commissioners to confer with the State Road Department about the county's roads. It was practically a carte blanche to one who had no official status commissioning him to go forth and procure for his principal, a political division of the State, as much as he could, the while being spurred by the knowledge that the more he secured the more he would personally receive.
This is a dangerous policy to which I cannot subscribe. I am of the opinion the Board of County Commissioners acted without authority in the first instance and in the *Page 429 
second that such contracts being viewed without sympathy by the courts in the cases of employment of such agents by individuals, should receive, certainly, no more consideration where public corporations are concerned.
The exception to the rule appears to be that where the contract is for "purely professional services," Burke v. Child,supra, it is valid, but the work appellant was to perform did not fall in this category.
I conclude: That the county had no authority to contribute to the building of the approach and that the contract between appellant and the county was invalid.
For these reasons I cannot agree with the majority of the Court that the decree should be reversed.
BROWN, J., concurs.